On Rehearing.
In motion for rehearing the appel-lee offers numerous critical objections which we deem immaterial to our conclusion or hurtful to appellee’s contentions, as evidenced from the record and our former opinion. We adhere to our disposition of this appeal, supplemented here with authorities 'hereinafter related holding to the effect that a company engaged in supplying customers, through its service facilities and facilities owned and installed by the consumer, with highly dangerous public services such as gas or electric power, is liable for its failure to inspect all such facilities as will insure promptness in detecting any dangerous delinquency of which the company had prior notice or which it might have detected by maintenance of a guarded system of inspection.
In the case here there is evidence of ■ an explosion and that natural gas was escaping and had been escaping either from defendant’s service facilities or from the facilities installed and owned by appellants for some two weeks before the explosion, and that the gas company had received notice of the escaping gas, but made no inspection or test for the escaping gas after receiving such notice.
In the case of Minnesota Electric Light & Power Co. v. Hoover, 102 Okl. 270, 229 P. 285, citing R.C.L., the court (Syl. 5) holds: "The liability of the power company, if any, must be predicated upon' its knowledge of the defective condition in case of wires or appliances not owned nor installed nor controlled by it.” (Emphasis ours.) In 18 Am.Jur., p. 498, sec. 102, text supported by authorities in footnotes, under the Caption “Defective Appliances Not Owned or Controlled by Company,” it is stated: “It is generally held that where the electric wires or other appliances which have caused injury are not owned or controlled by the company furnishing the power, such company is not liable for the damage sustained. The company furnishing, the current is not bound to inspect such lines, wires, and appliances to discover defects in insulation or other dangerous conditions; and unless the current is supplied with actual knowledge of such conditions its responsibility ends when connection is properly made under proper conditions and it delivers the current in a manner which will protect both life and property.” See also, 24 Am.Jur. p. 685, sec. 29, et seq.: “Sec. 29. Notice of Leak. Where a company has notice of a break or leak in its pipes, it must use due care and diligence to prevent the escape of gas, either by cutting off the flow or by repairing the break. * * * The company’s liability, in such instance, depends not upon its knowledge of the defective condition of the pipes or of the escaping gas, but upon its failure to exercise proper care. * * * .” Id. “Sec. 32, Defects in Customers’ Pipes. —The general rule requiring the use of ordinary care and diligence on the part of a gas company applies to its delivery of gas *534into the buildings or residences of customers. Generally speaking, however, a gas company which does not install pipes in a customer’s building, and which has no control over them, is in no way responsible for the condition in which they are maintained and, consequently, is not liable for injuries caused by a leak therein of which it has no knowledge. The company is warranted in assuming that the interior system of pipes is sufficiently secure to permit the gas to be introduced with safety. However circumstances may be such as to require an inspection of pipes on private property before turning gas into them. The question of liability under such circumstances is generally determined by the particular facts of each case and is frequently a question of fact submitted to the jury. If a gas company knows, at the time it turns on the gas, or, after turning on the gas, becomes aware, that there are defects in the pipes, or if the company is in possession of facts that would suggest to a person of ordinary care and prudence that the pipes in the building are leaking or are otherwise unsafe for the transportation of gas, the company is under a duty to make such an inspection or investigation as a person of ordinary care and prudence, similarly situated and handling such dangerous agency, would make to ascertain the safety of the pipes, before it furnishes or continues to furnish gas through them. If the gas company fails to do this and furnishes or continues to furnish gas through the pipes, it does at its own risk and becomes liable for an injury resulting therefrom to any person in the building who is without fault. Similarly, a gas company knowing that the service line, which it is under no duty to repair or maintain, is rusted or corroded to such an' extent as to permit gas to escape must cause the line to be repaired by the person whose duty it is to do so or must shut off the gas at the street.” (Emphasis ours.)
We have again carefully reviewed the record in this case and the contentions of appellee in motion for rehearing. We find no reason to reverse our conclusion; ap-pellee’s motion for rehearing is overruled.